Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 1 of 36 PageID #: 1072




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
         KASSEM ALMAKALANI, et al.,
                                                            MEMORANDUM & ORDER
                                  Plaintiffs,                18-CV-398 (NGG) (CLP)
                      -against-
         KEVIN MCALEENAN, et al.,
                                  Defendants.


              NICHOLAS G. GARAUFIS, United States District Judge.
              Plaintiffs are 47 citizens and legal permanent residents (“LPRs”)
              of the United States and 86 of their family members, who are
              citizens of Yemen seeking to lawfully immigrate to the United
              States. (Am. Compl. (Dkt. 31) ¶¶ 1, 13-153; Gov’t Mem. in Supp.
              of Mot. for Summ. J. and Mot. to Dismiss (“Mem.”) (Dkt. 66) at
              1.) The U.S. citizen and LPR plaintiffs (“Plaintiff-Petitioners”)
              have petitioned on behalf of the Yemeni plaintiffs to whom they
              are related (“Plaintiff-Beneficiaries”) by filing Form I-130 Peti-
              tions for Alien Relatives with U.S. Citizenship and Immigration
              Services (“USCIS”). (Am. Compl. ¶¶ 1-2.) Plaintiffs allege that the
              adjudication of their petitions has been unduly and unreasonably
              delayed as a result of “intentional and discriminatory practices,
              procedures, policies, and programs enacted to stymy and prevent
              Yemeni Muslim immigration to the United States.” (Id. ¶ 8.)
              They seek various remedies, including a writ of mandamus com-
              pelling the adjudication of their petitions; injunctive relief
              pursuant to the Administrative Procedure Act (“APA”), 5 U.S.C.
              § 701 et seq.; declaratory relief under the Declaratory Judgment
              Act, 28 U.S.C. § 2201 et seq.; damages and injunctive relief pur-
              suant to the alleged violation of their constitutional rights under
              the First Amendment and Fifth Amendment; and damages and
              injunctive relief pursuant to 42 U.S.C. § 1985, which prohibits
              conspiracies to interfere with civil rights. (Id. ¶¶ 512-77.)




                                                1
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 2 of 36 PageID #: 1073




              Pending before the court is Defendants’ motion for summary
              judgment on Plaintiffs’ APA claims and for dismissal of Plaintiffs’
              remaining claims for lack of subject matter jurisdiction and fail-
              ure to state a claim. (See Mem.; Pls.’ Resp. in Opp. to Mot. for
              Summ. J. and Mot. to Dismiss (“Opp.”) (Dkt. 67); Gov’t Reply
              Mem. (“Reply”) (Dkt. 68).) Also pending is Plaintiffs’ appeal of
              Chief Magistrate Judge Cheryl L. Pollak’s March 17, 2020 order
              denying Plaintiffs’ motion for additional discovery and November
              24, 2020 order denying Plaintiffs’ motion for reconsideration of
              the March 17, 2020 order. (See Pls.’ Appeal of Magistrate Judge
              Decision (“Appeal Mem.”) (Dkt. 86); Gov’t Mem. in Opp. to Ap-
              peal (“Appeal Opp.”) (Dkt. 87); Pls.’ Reply in Supp. of Appeal
              (“Appeal Reply”) (Dkt. 88).)
              For the reasons explained below, Defendants’ (Dkt. 66) Motion
              for Summary Judgment and Motion to Dismiss is GRANTED with
              prejudice, and Plaintiffs’ (Dkt. 86) Appeal of Judge Pollak’s or-
              ders regarding discovery is DENIED as moot.

                 I.      BACKGROUND

                 A. Factual Background

                 1. Form I-130 Petitions and Yemen Guidance
              The Immigration and Nationality Act (“INA”) grants the Depart-
              ment of Homeland Security the authority to adjudicate
              immigration petitions. (Am. Compl. ¶ 449; Mem. at 4.) Under
              the INA and its implementing regulations, a U.S. citizen or LPR
              may petition for an alien relative to be deemed eligible for an
              immigrant visa by filing a Form I-130 Petition for Alien Relative
              (“Form I-130 petition”). (Am. Compl. ¶ 450; Mem. at 4.) U.S.
              citizens may petition on behalf of their spouses, parents, children,
              and siblings, while LPRs may petition only on behalf of their
              spouses and unmarried children. (Mem. at 4-5.) The purpose of




                                               2
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 3 of 36 PageID #: 1074




              Form I-130 is to establish the existence of a qualifying relation-
              ship between the U.S. citizen or LPR petitioner and the alien
              beneficiary. (Id. at 4.) USCIS, which adjudicates Form I-130 pe-
              titions, will approve them if the petitioner’s status as a U.S.
              citizen or LPR, the beneficiary’s qualifying relationship to the pe-
              titioner, and (in the case of spousal petitions) the bona fides of
              the marriage are satisfactorily established. (Id. at 5-6.)
              A Form I-130 petitioner bears the burden of establishing the ben-
              eficiary’s eligibility by a preponderance of the evidence. (Id. at 5;
              Am. Compl. ¶ 451.) To the extent possible, Form I-130 petitions
              must be supported by primary evidence, such as official birth,
              death, adoption, and marriage certificates issued by the benefi-
              ciary’s home government. (Am. Compl. ¶ 452; Mem. at 5.) See 8
              C.F.R. §§ 204.1(f)(1), 204.2. The INA’s implementing regula-
              tions provide that the unavailability of primary evidence creates
              a presumption of ineligibility. Id. § 103.2(b)(2)(i). Secondary ev-
              idence, which includes non-governmental records, affidavits, and
              scientific evidence, may be submitted to rebut the presumption
              of ineligibility if primary evidence is unavailable. (Mem. at 5; Am.
              Compl. ¶ 453.) In adjudicating Form I-130 petitions, USCIS has
              the discretion to determine what supporting evidence is credible
              and what weight to ascribe to it. 8 C.F.R. § 204.1(f)(1). If USCIS
              cannot approve a petition based on the evidence submitted, it
              may require petitioners and beneficiaries “to appear for an inter-
              view and/or biometric collection.” Id. § 103.2(b)(9).
              In September 2009, the State Department and its embassy in
              Sana’a, Yemen documented findings regarding the reliability of
              primary evidence submitted in connection with Form I-130 peti-
              tions on behalf of Yemeni beneficiaries in a confidential
              diplomatic cable. (Mem. at 11.) The State Department observed
              that in Yemen, official records are not created contemporane-
              ously with life events such as birth, death, marriage, and divorce;
              rather, “court judgments” based on witness testimony are issued




                                               3
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 4 of 36 PageID #: 1075




              retrospectively to meet requests for such documentation. (Id.)
              The State Department concluded that court judgments from
              Yemen are particularly susceptible to error or fraud for this rea-
              son, and it directed USCIS adjudicators to give Yemeni court
              judgments no more weight than affidavits—in other words, to
              treat them as secondary rather than primary evidence. (Id. at 11-
              13.) As a result, primary evidence is categorically unavailable for
              Form I-130 petitions on behalf of Yemeni beneficiaries, and
              therefore such beneficiaries are presumptively ineligible for im-
              migration visas. See 8 C.F.R. § 103.2(b)(2)(i).
              Beginning in 2008, even before the State Department diplomatic
              cable was issued, USCIS officials considered what additional in-
              formation they should require of Yemeni Form I-130 applicants
              in order to overcome the presumption of ineligibility. (Mem. at
              14-15.) On May 25, 2012, USCIS issued a policy memorandum
              entitled “Supplemental Guidance for Adjudicating Family-Based
              Petitions Supported by Relationship Documents Actually or Pur-
              portedly Issued by a Civil Authority in Yemen” (the “Yemen
              Guidance”). (Id. at 15.) The Yemen Guidance introduced revi-
              sions to relevant portions of USCIS’s Adjudicator’s Field Manual.
              (Certified Administrative Record (“AR”) (Dkt. 37-1) at 001-09.)
              The Yemen Guidance explains that “USCIS is aware that civil
              documents purportedly or actually issued in Yemen to establish
              claimed familial relationships … are generally based on infor-
              mation furnished by an interested party” and that, at the
              direction of the State Department, USCIS therefore “regards
              these documents as insufficient to establish claimed familial re-
              lationships under a preponderance of the evidence standard,
              without additional evidence to corroborate the relationship.” (Id.
              at 001.) It goes on to state that “the use of all available methods
              to evaluate the bona fides of the claimed familial relationship(s)
              is reasonable and necessary.” (Id. at 002.)




                                              4
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 5 of 36 PageID #: 1076




              The Yemen Guidance sets forth procedures for requesting addi-
              tional corroborating evidence to assist in the adjudication of
              Form I-130 petitions supported by Yemeni documents, including
              that USCIS must invite the voluntary submission of DNA evi-
              dence but may not make such evidence mandatory or treat a
              petitioner’s decision not to submit DNA evidence as “derogatory.”
              (Id. at 003.) USCIS may approve petitions on the basis of DNA
              evidence or, alternatively, on the basis of additional secondary
              evidence (such as school records, medical records, and religious
              records) and an interview. (Id.) The Yemen Guidance provides
              that petitions on behalf of Yemeni beneficiaries may not be fa-
              vorably adjudicated without either DNA test results or an
              interview of the petitioner. (Id.) A petitioner who declines to sub-
              mit DNA evidence and receives a Notice of Intent to Deny
              (“NOID”) her petition must be given an additional opportunity
              to submit DNA evidence prior to final adjudication. (Id. at 003-
              04.)
              Plaintiffs allege that the protocols outlined in the Yemen Guid-
              ance hold Form I-130 petitions on behalf of Yemeni beneficiaries
              to a higher standard of proof than petitions on behalf of non-
              Yemeni beneficiaries. (Am. Compl. ¶¶ 457, 460.) They further
              allege that the policies and procedures for adjudicating Yemeni
              Form I-130 petitions were “enacted to stymy and prevent Yemeni
              Muslim immigration to the United States of America” and dis-
              criminate against Yemeni petitioners and beneficiaries on the
              basis of their race, religion, and national origin. (Id. ¶¶ 458, 468.)
              They contend that these policies and practices are the result of a
              conspiracy between the Defendants—all members of former
              President Donald J. Trump’s administration, including former
              President Trump himself—to halt Yemeni Muslim immigration
              to the United States. (Id. ¶¶ 480, 484-506.)




                                                5
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 6 of 36 PageID #: 1077




                  2. Plaintiffs’ Form I-130 Petitions
              Plaintiffs are 136 individuals who identify as “Yemeni nationals
              and [the U.S. Citizen and LPR] family members petitioning on
              their behalf.” (Id. ¶¶ 1, 13-153.) They allege that they all have
              Form I-130 petitions pending which are “ripe for adjudication,”
              but that adjudication of their petitions has been unfairly delayed
              due to Defendants’ discriminatory policies and practices. (Id. ¶¶
              2, 8, 167, 173, 179, 185, 191, 197, 203, 209, 215, 221, 227, 233,
              239, 245, 251, 257, 263, 269, 275, 281, 287, 293, 299, 305, 311,
              317, 323, 328, 334, 340, 346, 352, 358, 364, 370, 376, 382, 388,
              394, 400, 406, 412, 418, 424, 430, 436, 442, 448.) Defendants
              have identified 87 petitions brought by or on behalf of Plaintiffs,
              which account for 133 of the Plaintiffs: 47 Plaintiff-Petitioners
              and 86 Plaintiff-Beneficiaries. 1 (Mem. at 17; Decl. of Timothy
              Houghton (“Houghton Decl.”) (Dkt. 66-2) ¶¶ 13-15.)
              Defendants contend, and Plaintiffs appear to concede, that as of
              June 28, 2019 (when Defendants served their Reply memoran-
              dum) 76 of the 87 petitions filed by or on behalf of Plaintiffs had
              already been adjudicated, and that 49 of those 76 petitions were
              approved. (Mem. at 17-18; Opp. at 16; Reply at 13-14.) Of the
              remaining eleven petitions, two are “immediate relative peti-
              tions,” meaning that the Plaintiff-Beneficiaries are parents,
              spouses, or unmarried children of U.S. citizen Plaintiff-Petition-
              ers, who could presumably obtain a visa in short order following
              the approval of their petitions. (Mem. at 4-5, 8, 26-27; Reply at
              13-14.) Defendants indicated that as of June 28, 2019, those two
              petitions, one of which had previously been delayed due to the
              petitioner’s incarceration, were nearing final adjudication.


              1
               Defendants indicate that they are unable to identify the petitions associ-
              ated with three plaintiffs. (Houghton Decl. ¶ 15.) Several Plaintiff-
              Petitioners have petitioned on behalf of multiple Plaintiff-Beneficiaries,
              and one Plaintiff-Beneficiary is the subject of two petitions. (Mem. at 17.)




                                                   6
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 7 of 36 PageID #: 1078




              (Mem. at 19; Reply at 14.) The other nine pending petitions are
              “family-preference petitions,” meaning that the Plaintiff-Benefi-
              ciaries are either siblings or married children of U.S. citizen
              petitioners or relatives of LPR petitioners. (Mem. at 4-5, 26-27;
              Reply at 13-14.) Limited immigrant visas are available for bene-
              ficiaries of family-preference petitions, and visas are issued based
              on the petition’s submission date, regardless of the length of time
              the petitions are pending prior to approval. (Mem. at 8-9.) De-
              fendants contend, and Plaintiffs do not dispute, that based on
              their relatively recent priority dates, the nine pending family-
              preference petitions would not yet have resulted in the issuance
              of visas even if they had been fully and favorably adjudicated. 2
              (Mem. at 18; Reply at 14-15.)

                  B. Procedural History
              Plaintiffs filed their initial complaint on January 19, 2018 and
              their amended complaint on June 6, 2018. (See Compl. (Dkt. 1);
              Am. Compl.) Plaintiffs seek to compel USCIS to adjudicate their
              petitions by bringing claims for a writ of mandamus and for in-
              junctive relief under the APA. (Am. Compl. ¶¶ 512-30.) They also
              seek a declaratory judgment that Defendants’ alleged delay in
              adjudicating Plaintiffs’ petitions violated federal law. (Id. ¶¶ 531-
              35.) Plaintiffs also claim that Defendants’ policies and practices
              with respect to adjudicating their petitions are unlawful under
              the APA. (Id. ¶¶ 521-30.) They further seek to establish that De-
              fendants’ policies and practices with respect to their Form I-130
              petitions have violated their Fifth Amendment rights to proce-
              dural due process, substantive due process, and equal protection,
              as well as their rights under the Establishment Clause of the First


              2
                The pending family-preference petitions have priority dates between
              2015 and 2017. In several cases, the applicable visas are available only to
              Form I-130 beneficiaries with priority dates more than a decade prior to
              the priority dates of the Plaintiff-Beneficiaries. (See Mem. at 18.)




                                                  7
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 8 of 36 PageID #: 1079




              Amendment. (Id. ¶¶ 536-59.) Finally, Plaintiffs claim that De-
              fendants’ conduct amounts to a conspiracy to interfere with their
              civil rights, in violation of 42 U.S.C. § 1985. (Id. ¶¶ 560-77.)
              On March 28, 2019, Defendants filed their fully briefed motion
              to dismiss the amended complaint and for summary judgment.
              Defendants seek summary judgment on Plaintiffs’ APA claims
              and seek the dismissal of Plaintiffs’ other claims for lack of subject
              matter jurisdiction, pursuant to Fed. R. Civ. P. 12(b)(1), and for
              failure to state a claim for relief, pursuant to Fed. R. Civ. P.
              12(b)(6). (See Mem. at 3-4.)
              On August 12, 2019, Plaintiffs filed a fully briefed motion seeking
              discovery, including USCIS training documents, documents re-
              lating to the formulation of the Yemen Guidance, unredacted
              copies of USCIS internal policy memoranda, and materials re-
              lated to USCIS’s adjudication of non-Yemeni Form I-130
              petitions, for comparative purposes. (March 13, 2020 Mem. &
              Order (“Discovery M&O”) (Dkt. 75) at 4-5; Mot. for Discovery
              (Dkt. 71).) Defendants opposed the motion on the grounds that
              discovery is not proper in APA challenges, because the district
              court’s role is limited to reviewing the reasonableness of agency
              decisions based on the administrative record and does not en-
              compass the court’s usual factfinding function. (Defs.’ Mem. in
              Opp. to Mot. for Discovery (Dkt. 72) at 1.) Plaintiffs argued that
              discovery beyond the administrative record was appropriate be-
              cause, in addition to their APA claim, they had raised several
              constitutional challenges. (Mot. for Discovery at 6-8.) In a March
              13, 2020 Memorandum and Order, Chief Magistrate Judge
              Cheryl L. Pollak denied Plaintiffs’ Motion for Discovery, conclud-
              ing that Plaintiffs had not established the need for additional
              discovery beyond the scope of the administrative record. (Discov-
              ery M&O at 9, 15, 18.)




                                                8
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 9 of 36 PageID #: 1080




              On March 26, 2020, Plaintiffs moved for reconsideration of
              Judge Pollak’s order denying their Motion for Discovery. (See
              Mot. for Recons. (Dkt. 76); Defs.’ Resp. in Opp. to Mot. for Re-
              cons. (“Recons. Opp.”)(Dkt. 77); Pls.’ Reply (Dkt. 78).) On
              November 24, 2020, Judge Pollak issued a Memorandum and
              Order denying Plaintiffs’ motion. (Nov. 24, 2020 Mem. & Order
              (“Recons. M&O”) (Dkt. 83).) Plaintiffs subsequently filed an ap-
              peal of Judge Pollak’s decision to this court, pursuant to Rule 72
              of the Federal Rules of Civil Procedure. (See Appeal Mem.)

                  II.     LEGAL STANDARD
                  A. Fed. R. Civ. P. 12(b)(1)
              Under Rule 12(b)(1), a district court must dismiss a case when it
              “lacks the statutory or constitutional power to adjudicate it.”
              Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). 3 In
              reviewing a motion to dismiss under Rule 12(b)(1), the court
              must accept all material factual allegations in the complaint as
              true, see Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131
              (2d Cir. 1998), but should not draw “argumentative inferences
              favorable to the party asserting jurisdiction.” Atl. Mut. Ins. Co. v.
              Balfour Maclaine Int'l Ltd., 968 F.2d 196, 198 (2d Cir. 1992) (cit-
              ing Norton v. Larney, 266 U.S. 511, 515 (1925)). The court may
              refer to evidence outside the pleadings. See Makarova, 201 F.3d
              at 113 (citing Kamen v. American Tel. & Tel. Co., 791 F.2d 1006,
              1011 (2d Cir. 1986) (stating that “evidentiary matter may be pre-
              sented by affidavit or otherwise” under a Rule 12(b)(1)
              motion)). The non-moving party bears the burden of showing,
              by a preponderance of the evidence, that the court has subject
              matter jurisdiction over its claims. See id.


              3
                When quoting cases, and unless otherwise noted, all citations and quota-
              tion marks are omitted, and all alterations are adopted.




                                                  9
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 10 of 36 PageID #: 1081




                 B. Fed. R. Civ. P. 12(b)(6)
              To survive a Rule 12(b)(6) motion to dismiss for failure to state
              a claim, “a complaint must contain sufficient factual matter, ac-
              cepted as true, to ‘state a claim to relief that is plausible on its
              face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
              Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint
              must contain facts that do more than present a “sheer possibility
              that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.
              To decide a defendant’s motion to dismiss, the court “will accept
              all factual allegations in the [c]omplaint as true and draw all rea-
              sonable inferences in [Plaintiffs’] favor.” L-7 Designs, Inc. v. Old
              Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011). However, the court
              will “identify[] pleadings that, because they are no more than
              conclusions, are not entitled to the assumption of truth.” Iqbal,
              556 U.S. at 679. The court must then evaluate the “well-pleaded
              factual allegations” and “determine whether they plausibly give
              rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. This plau-
              sibility analysis “does not impose a probability requirement at the
              pleading stage,” but requires the complaint to provide “enough
              fact to raise a reasonable expectation that discovery will reveal
              evidence of illegality.” Arista Records, LLC v. Doe 3, 604 F.3d 110,
              120 (2d Cir. 2010) (quoting Twombly, 550 U.S. at 556).

                 C. Summary Judgment
              Summary judgment is appropriate “if the movant shows that
              there is no genuine dispute as to any material fact and the mo-
              vant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro.
              56(a). “The role of the court is not to resolve disputed issues of
              fact but to assess whether there are any factual issues to be tried.
              In determining whether summary judgment is appropriate, this
              [c]ourt will construe the facts in the light most favorable to the
              non-moving party and must resolve all ambiguities and draw all




                                               10
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 11 of 36 PageID #: 1082




              reasonable inferences against the movant.” Brod v. Omya, Inc.,
              653 F.3d 156, 164 (2d Cir. 2011).
              “Where a party seeks review of agency action under the APA, the
              district judge sits as an appellate tribunal and the entire case on
              review is a question of law.” Brezler v. Mills, 220 F. Supp. 3d 303,
              321 (E.D.N.Y. 2016). Summary judgment determinations are
              “generally appropriate in APA cases because the question of
              whether an agency’s decision is arbitrary and capricious is a legal
              issue amenable to summary disposition.” Id.

                 D. Fed. R. Civ. P. 72 Appeal
              Under Rule 72(a) of the Federal Rules of Civil Procedure, a mag-
              istrate judge’s order regarding a non-dispositive pretrial matter
              “will be modified or set aside by the district judge assigned to the
              case only where the order is clearly erroneous or contrary to
              law.” Travel Sentry, Inc. v. Tropp, 669 F. Supp. 2d. 279, 283
              (E.D.N.Y. 2009). “Matters concerning discovery are generally
              considered ‘nondispositive’ of the litigation.” Thomas E. Hoar, Inc.
              v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). The district
              court considers objections to a magistrate judge’s order on a non-
              dispositive matter “as an appeal from that order.” Travel Sentry,
              669 F. Supp. 2d at 283. An order “is clearly erroneous only when
              the reviewing court, based on the entire evidence, is left with the
              definite and firm conviction that a mistake has been committed.”
              Id. (quoting Concrete Pipe and Prods. Of Cal., Inc. v. Constr. Labor-
              ers Pension Trust for South Cal., 508 U.S. 602, 622 (1993)). “An
              order is contrary to law when it fails to apply or misapplies rele-
              vant statutes, case law or rules of procedure.” Id. Pursuant to this
              highly deferential standard of review, magistrate judges are af-
              forded broad discretion in resolving discovery disputes, and
              reversal is appropriate only if that discretion is abused. Id.




                                               11
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 12 of 36 PageID #: 1083




                 III.    DISCUSSION

                 A. APA Claim
              Plaintiffs seek judicial review of USCIS adjudication policies pur-
              suant to the APA, 5 U.S.C. § 701, et. seq. (Am. Compl. ¶¶ 521-
              30.) Plaintiffs argue that the Yemen Guidance should be set aside
              on the grounds that it is “arbitrary, capricious, an abuse of dis-
              cretion, or not otherwise in accordance with law” and “without
              observance of procedure required by law.” See 5 U.S.C. §
              706(2)(A), (D). They also ask the court to direct the expedited
              adjudication of their petitions, consistent with its authority under
              the APA to “compel agency action unlawfully withheld or unrea-
              sonably delayed.” See id. § 706(1). As explained below, the court
              finds that Plaintiffs have failed to establish that the Yemen Guid-
              ance is unlawful under any of these provisions of the APA.

                 1. Section 706(2)(A)
              Under the APA, a reviewing court must “hold unlawful and set
              aside agency action” that is “arbitrary, capricious, an abuse of
              discretion, or otherwise not in accordance with law.” 5 U.S.C. §
              706(2)(A). The agency is required to “articulate a satisfactory ex-
              planation for its action including a rational connection between
              the facts found and the choice made.” Motor Vehicle Mfrs. Ass'n of
              the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
              (1983). Agency action is arbitrary and capricious if “the agency
              has relied on factors Congress has not intended it to consider,
              entirely failed to consider an important aspect of the problem,
              offered an explanation for its decision that runs counter to the
              evidence before the agency, or is so implausible that it could not
              be ascribed to a difference in view or the product of agency ex-
              pertise.” Nat. Res. Def. Council v. U.S. E.P.A., 658 F.3d 200, 215
              (2d Cir. 2011).




                                              12
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 13 of 36 PageID #: 1084




              The scope of a reviewing court's inquiry is “narrow.” Dep't of Com-
              merce v. New York, 139 S. Ct. 2551, 2569 (2019). The court
              “defer[s] to an agency’s determinations so long as the agency
              gives adequate reasons for its decisions, in the form of a satisfac-
              tory explanation for its action including a rational connection
              between the facts found and the choice made.” Nat. Res. Def.
              Council, Inc. v. U.S. Envtl. Prot. Agency, 961 F.3d 160, 170 (2d
              Cir. 2020). When reviewing agency action that represents a
              change to agency policy, a reviewing court generally applies this
              same standard. See id. Agencies “are free to change their existing
              policies as long as they provide a reasoned explanation for the
              change,” but the agency “must at least display awareness that it
              is changing position and show that there are good reasons for the
              new policy.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117,
              2125-26 (2016).
              Plaintiffs do not dispute Defendants’ claim that the civil records
              available to Yemeni applicants are particularly susceptible to er-
              ror or fraud because they are not created contemporaneously
              with the events that they purport to document. The administra-
              tive record provides ample corroboration for the unreliability of
              Yemeni public records. For example, in 2008, a USCIS Benefit
              Fraud and Compliance Assessment found a 45% rate of fraud
              among Yemeni I-130 applications, and USCIS officers com-
              mented that they had long struggled to adjudicate Yemeni
              petitions through a paper process alone. (AR at 027.) A technical
              report from the United Nations in 2009 cited a 2003 survey of
              Yemen’s civil registration system, which found that only 39% of
              births and 13% of deaths were catalogued. (Id. at 042.)
              In light of the undisputed, well documented conclusion that Yem-
              eni civil records are often inaccurate or unreliable, USCIS officials
              had a sound factual basis for their conclusion that such records,
              taken alone, were “insufficient to establish claimed familial rela-
              tionships under a preponderance of the evidence standard” — or,




                                               13
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 14 of 36 PageID #: 1085




              in other words, that they were not sufficiently reliable to consti-
              tute primary evidence of a qualifying familial relationship. (Id. at
              001.) The presumption of ineligibility, which Plaintiffs character-
              ize as grounded in discriminatory animus, in fact follows directly
              from the application of that conclusion to the INA’s implementing
              regulation, which provides that “[t]he non-existence or other un-
              availability of required evidence” such as official marriage
              licenses or birth certificates “creates a presumption of ineligibil-
              ity.” 8 C.F.R. § 103.2(b)(2)(i).
              Moreover, the stated objective and function of the Yemen Guid-
              ance is not to disqualify Form I-130 petitions on behalf of Yemeni
              nationals, but rather to establish and standardize the means by
              which petitioners may rebut the presumption of ineligibility—a
              presumption that arises not from the Yemen Guidance, but rather
              from the regulations providing that applications without primary
              evidence are presumptively ineligible and the State Department
              guidance that Yemeni court judgments do not constitute primary
              evidence. Starting from the uncontested premise that Yemeni
              civil records are unreliable, the additional procedures set forth by
              the Yemen Guidance for gathering supporting evidence and ad-
              judicating Yemeni Form I-130 petitions are rational. Accordingly,
              the court finds that USCIS’s changed policies and practices in ad-
              judicating Yemeni Form I-130 Petitions, as set forth in the Yemen
              Guidance, are neither arbitrary nor an abuse of discretion.
              Nor is the Yemen Guidance contrary to law. Plaintiffs contend
              that USCIS has replaced the INA’s “preponderance of the evi-
              dence” burden of proof with an elevated “fraudulent until proven
              otherwise” standard for Yemeni applicants. (Am. Compl. ¶¶ 460-
              61; Mem. at 8.) The court recognizes that, as a practical matter,
              the procedures set forth in the Yemen Guidance impose a height-
              ened evidentiary burden on Yemeni beneficiaries and their
              family-member petitioners, relative to applicants who may be
              able to able to establish eligibility through primary evidence. But




                                              14
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 15 of 36 PageID #: 1086




              Plaintiffs have not established that their petitions are held to a
              different standard than other petitions for which primary evi-
              dence is unavailable; nor have they established that petitions,
              like theirs, which are evaluated on the basis of secondary evi-
              dence are held to a higher burden of proof, as opposed to a
              distinct evidentiary burden. Because Form I-130 petitioners bear
              the burden of establishing eligibility, all beneficiaries are treated
              as presumptively ineligible, regardless of their country of origin,
              and all petitioners are given an opportunity to rebut that pre-
              sumption through the production of evidence. See 8 C.F.R. §
              103.2(b)(1). In adjudicating Form I-130 petitions, USCIS is au-
              thorized by regulation to request original documentation, take
              testimony, direct investigation, and request additional evidence
              in order to determine eligibility. See 8 CFR §§ 103.2(b)(5), (7),
              (8). USCIS also retains the “sole discretion” to determine “what
              evidence is credible and the weight to be given that evidence.”
              Id. § 204.1(f)(1). Thus, contrary to Plaintiffs’ argument, the pro-
              cedures and policies set forth in the Yemen Guidance appear to
              be consistent with USCIS’s legal authority and in accordance with
              law.

                 2. Section 706(2)(D)
              Plaintiffs also contend that that the court may set aside the
              Yemen Guidance on the ground that it is “without observance of
              procedure required by law.” 5 U.S.C. § 706(2)(D). Under the
              APA, an agency generally must use notice-and-comment proce-
              dures to make any “rule.” 5 U.S.C. § 553. The APA exempts from
              this requirement, however, “general statements of policy,”
              among other types of agency action that are sometimes collec-
              tively referred to as “non-legislative rules.” Id. § 553(b)(A); Nat’l
              Mining Ass’n v. McCarthy, 758 F.3d 243, 251 (D.C. Cir. 2014)
              (“The APA divides agency action, as relevant here, into three
              boxes: legislative rules, interpretive rules, and general statements




                                               15
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 16 of 36 PageID #: 1087




              of policy. … Legislative rules generally require notice and com-
              ment, but interpretive rules and general statements of policy do
              not.”). “If an agency engages in rule-making without the notice
              and comment Section 553 requires, the rule-making is subject to
              vacatur under Section 706(2)(D) on the ground that it was is-
              sued ‘without observance of procedure required by law.’” Nat.
              Res. Def. Council, Inc. v. U.S. Dep't of the Interior, 397 F. Supp. 3d
              430, 452 (S.D.N.Y. 2019); 5 U.S.C. § 706(2)(D).
              Distinguishing between legislative rules, interpretive rules, and
              general statements of policy “turns out to be quite difficult and
              confused.” McCarthy, 758 F.3d at 251. There are, however, gen-
              eral principles to guide the court’s inquiry. If a rule alters the
              rights or obligations of regulated parties “or produces other sig-
              nificant effects on private interests,” it is legislative and therefore
              must be adopted via notice-and-comment rulemaking. 4 White v.
              Shalala, 7 F.3d 296, 303 (2d Cir. 1993) (citation omitted); see
              also Chrysler Corp. v. Brown, 441 U.S. 281, 302, (1979) (legisla-
              tive rules “affect[] individual rights and obligations” (citation
              omitted)); Lewis–Mota v. Sec'y of Labor, 469 F.2d 478, 482 (2d
              Cir. 1972). By contrast, a rule that “educat[es] . . . agency mem-
              bers in the agency’s work” or is “directed primarily at the staff of
              an agency describing how it will conduct agency discretionary
              functions” is considered a general policy statement. Noel v. Chap-
              man, 508 F.2d 1023, 1030 (2d Cir. 1975); see also McCarthy, 758
              F.3d at 252 (“An agency action that merely explains how the
              agency will enforce a statute or regulation—in other words, how




              4
                A legislative rule can also be exempted from the notice-and-comment
              process if “the agency for good cause finds . . . that notice and public pro-
              cedure thereon are impracticable, unnecessary, or contrary to the public
              interest.” 5 U.S.C. § 553(b)(B).




                                                  16
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 17 of 36 PageID #: 1088




              it will exercise its broad enforcement discretion or permitting dis-
              cretion under some extant statute or rule—is a general statement
              of policy.”).
              The Yemen Guidance is expressly framed as a policy memoran-
              dum, the purpose of which is to “provide guidance to USCIS
              Officers who adjudicate family-based petitions supported by
              Yemeni relationship documents.” (AR at 001.) Plaintiffs offer no
              argument as to why the court should deem the Yemen Guidance
              a rule, subject to the procedural requirements of rulemaking, ra-
              ther than a statement of policy, and the court sees no basis on
              which to reach such a conclusion. Because the Yemen Guidance
              is clearly a policy statement that explains how the agency will
              exercise its discretion, rather than a rule that alters regulated par-
              ties’ rights and obligations, Defendants did not act “without
              observance of procedure required by law” by issuing it.

                 3. Section 706(1)
              Plaintiffs ask the court to compel Defendants to adjudicate their
              petitions, which they allege have been unreasonably delayed.
              The APA provides that “within a reasonable time, each agency
              shall proceed to conclude a matter presented to it.” 5 U.S.C. §
              555(b). It also requires that courts shall “compel agency action
              unlawfully withheld or unreasonably delayed.” Id. § 706(1). A
              claim asserting unreasonable delay “can proceed only where a
              plaintiff asserts that an agency failed to take a discrete agency ac-
              tion that it is required to take.” Norton v. S. Utah Wilderness All.,
              542 U.S. 55, 64 (2004) (emphasis in original).
              The court’s analysis of Plaintiffs’ unreasonable delay APA claim
              differs for two groups of Plaintiffs: those whose petitions have
              already been adjudicated, and those whose petitions remain
              pending.




                                               17
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 18 of 36 PageID #: 1089




                     a. Plaintiffs Whose Form I-130 Petitions Have Been Ad-
                        judicated
              Defendants argue that Plaintiffs’ APA claim for unreasonable de-
              lay is moot with respect to those Plaintiffs whose Form I-130
              petitions have already been adjudicated—a group that comprises
              the majority of the Plaintiffs in this case. “Under the doctrine of
              mootness, the plaintiff’s personal stake in the outcome of the lit-
              igation must be extant at all stage of review, not merely at the
              time the complaint is filed.” Stagg P.C. v. U.S. Dep’t of State, 983
              F.3d 589, 601 (2d Cir. 2020). “When the plaintiff no longer has
              a legally cognizable interest in the outcome of the action, the case
              becomes moot and is no longer a ‘case’ or ‘controversy’ for the
              purposes of Article III.” Id. “Under Article III of the U.S. Constitu-
              tion, when a case becomes moot, the federal courts lack subject
              matter jurisdiction over the action.” Doyle v. Midland Credit
              Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013).
              The Second Circuit has explained that “if an event occurs while
              a case is pending on appeal that makes it impossible for the court
              to grant any effectual relief whatever to a prevailing party, [the
              court] must dismiss the case” as moot “rather than issue an advi-
              sory opinion.” ABC, Inc. v. Stewart, 360 F.3d 90, 97 (2d Cir.
              2004); see also Barrett v. United States, 105 F.3d 793, 794 (2d
              Cir. 1996). This court has specifically held that when a plaintiff
              asks the court to compel USCIS to adjudicate an application that
              is no longer pending at the time of the court’s review, that claim
              is moot and USCIS’s adjudication of the application divests the
              court of subject matter jurisdiction. See Song v. Sessions, 17-cv-
              1682 (NGG), 2018 WL 5084843, at *2 (E.D.N.Y. Oct. 18, 2018).
              Plaintiffs do not contest that most of the Form I-130 petitions at
              issue in this case have already been adjudicated. However, they
              argue that the court may nonetheless exercise jurisdiction over
              their unreasonable delay claim because either of two exceptions




                                               18
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 19 of 36 PageID #: 1090




              to the mootness doctrine applies. (Opp. at 15-19.) First, they ar-
              gue that their claims regarding already adjudicated petitions are
              not moot because they are “capable of repetition yet evading re-
              view.” (Id. at 15-18.) Second, they argue that those claims are
              not moot because Defendants’ adjudication of the petitions
              amounts to a voluntary cessation of the challenged practice. (Id.
              at 18-19.) Both of Plaintiffs’ arguments are unavailing.
              An established “exception to the mootness doctrine applies
              where (1) the challenged action is in its duration too short to be
              fully litigated prior to cessation or expiration, and (2) there is a
              reasonable expectation that the complaining party will be subject
              to the same action again.” In re Grand Jury Proceeding, 971 F.3d
              40, 53 (2d Cir. 2020). Plaintiffs argue that both criteria are met
              because the relevant petitions were adjudicated before Plaintiffs’
              claims could be fully litigated and because the Petitioner-Plain-
              tiffs could conceivably bring subsequent Form I-130 petitions on
              behalf of other family members from Yemen. (Opp. at 16-17.) As
              Defendants point out, there is some irony to Plaintiffs’ argument
              that USCIS adjudicated their petitions too quickly for them to
              fully litigate their claims that USCIS was adjudicating their peti-
              tions too slowly. But litigation is often lengthy, and it is feasible
              that the time to adjudicate an immigration application, in certain
              contexts, could be so long as to constitute an unreasonable delay
              but still sufficiently brief to evade judicial review.
              The bigger problem for Plaintiffs is the “capable of repetition”
              aspect of the exception. Although it is true that U.S. citizens and
              LPRs may bring multiple Form I-130 petitions on behalf of differ-
              ent qualifying family members, Plaintiffs fail to establish that
              there is a reasonable expectation that these specific individuals
              will bring subsequent Form I-130 petitions on behalf of addi-
              tional qualifying family members, and further that USCIS will fail
              to timely adjudicate such petitions in the same manner alleged
              here. As the First Circuit has explained, in holding that plaintiffs’




                                               19
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 20 of 36 PageID #: 1091




              challenge to practices for adjudicating “immediate relative” visa
              petitions was moot, “[u]nlike pregnant women who are likely to
              conceive again or [children with disabilities] who are virtually
              certain to require placement in successive school years, the plain-
              tiffs have not shown … that they have any prospect of seeking
              the same relief anew…. [T]he plaintiffs cannot credibly argue
              that they are likely to be exposed fresh to the same sort of bu-
              reaucratic gridlock that drove them to the courthouse door on
              this occasion.” Cruz v. Farquharson, 252 F.3d 530, 534-35 (1st
              Cir. 2001) (citing Roe v. Wade, 410 U.S. 113, 125 (1973) and
              Caroline T. v. Hudson Sch. Dist., 915 F.2d 752, 757 (1st Cir.
              1990)). Where, as here, Plaintiffs merely demonstrate the possi-
              bility of repetition, rather than its probability, they fail to
              establish the kind of exceptional situation that renders the moot-
              ness doctrine inappropriate.
              Plaintiffs also argue that the other recognized exception to the
              mootness doctrine, the “voluntary cessation” exception, applies.
              “It is well settled that a defendant’s voluntary cessation of a chal-
              lenged practice does not deprive a federal court of its power to
              determine the legality of the practice.” Friends of the Earth, Inc.
              v. Laidlaw Environ. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).
              If the court were to dismiss a case as moot under such circum-
              stances, it “would permit a resumption of the challenged conduct
              as soon as the case was dismissed.” Am. Freedom Def. Initiative v.
              Metro. Trans. Auth., 815 F.3d 105, 109 (2d Cir. 2016). When the
              alleged basis for mootness is the defendant’s voluntary cessation,
              the case will be deemed moot only “if subsequent events made it
              absolutely clear that the allegedly wrongful behavior could not
              reasonably be expected to recur” after the conclusion of litiga-
              tion. Friends of the Earth, 528 U.S. at 189.
              Plaintiffs argue that Defendants have adjudicated their petitions
              in order to evade judicial review of their challenged conduct, and




                                               20
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 21 of 36 PageID #: 1092




              they suggest that such adjudication amounts to a voluntary ces-
              sation. But by adjudicating Plaintiffs’ petitions, Defendants have
              not thwarted Plaintiffs ability to obtain relief; rather, they have
              provided Plaintiffs with the very relief they seek to compel
              through litigation. Defendants’ adjudication of Plaintiffs’ peti-
              tions is final (assuming that no evidence of fraud subsequently
              emerges), and thus they cannot resume the challenged con-
              duct—unreasonable delays in adjudicating Plaintiffs’ petitions—
              upon the conclusion of this litigation. Accordingly, the voluntary
              cessation exception to mootness is inapposite.
              Because those Plaintiffs whose petitions have already been adju-
              dicated lack a legally cognizable interest in the outcome of their
              unreasonable delay claims, and because neither of the estab-
              lished exceptions to the mootness doctrine applies, the court
              finds that Plaintiffs’ claims under Section 706(1) of the APA are
              moot with respect to this group of Plaintiffs.
                      b. Plaintiffs Whose Form I-130 Petitions Have Not Been
                         Adjudicated
              The court does have jurisdiction over the unreasonable delay
              claims brought by the comparatively small group of Plaintiffs
              whose petitions have not yet been adjudicated—approximately
              nineteen individuals, who raise claims in connection with ap-
              proximately nine pending petitions, as of the date Defendants
              filed their Reply Brief, and perhaps a smaller group now. 5
              Again, “aclaim under § 706(1) can proceed only where a plaintiff
              asserts that an agency failed to take a discrete agency action that
              it is required to take.” Norton, 542 U.S. at 64. Courts evaluate
              APA claims that agencies have unreasonably delayed in adjudi-
              cating plaintiffs’ pending administrative matters by applying a


              5See App’x II to Houghton Decl. (Dkt. 66-2) at ECF pp. 12-13; Reply at 13-
              14.




                                                 21
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 22 of 36 PageID #: 1093




              six-part standard set forth in Telecommunications Research & Ac-
              tion Center v. FCC (“TRAC”), 750 F.2d 70 (D.C. Cir. 1984). Under
              that standard:
                  (1) the time agencies take to make decisions must be gov-
                  erned by a “rule of reason”; (2) where Congress has provided
                  a timetable or other indication of the speed with which it
                  expects the agency to proceed in the enabling statute, that
                  statutory scheme may supply content for this rule of reason;
                  (3) delays that might be reasonable in the sphere of eco-
                  nomic regulation are less tolerable when human health and
                  welfare are at stake; (4) the court should consider the effect
                  of expediting delayed action on agency activities of a higher
                  or competing priority; (5) the court should also take into ac-
                  count the nature and extent of the interests prejudiced by
                  delay; and (6) the court need not find any impropriety lurk-
                  ing behind agency lassitude in order to hold that agency
                  action is unreasonably delayed.
              TRAC, 750 F.2d at 80.
              “In applying the ‘competing priority’ TRAC factor, the D.C. Circuit
              has held that it is appropriate to refuse to grant relief, even
              though all the other factors considered in TRAC favor it, where a
              judicial order putting the petitioner at the head of the queue
              would simply move all others back one space and produce no net
              gain.” Yan Chen v. Nielsen, No. 17-CV-7157 (BMC), 2018 WL
              1221130, at *2 (E.D.N.Y. Mar. 8, 2018) (citing Mashpee Wampa-
              noag Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1100 (D.C.
              Cir. 2003)). In such contexts, courts recognize that agencies must
              “juggle competing duties” and as a result they will generally not
              find a Section 706(1) violation in the absence of “evidence the
              agency … treated the petitioner[s] differently from anyone else,
              or that officials not working on [plaintiffs’] matters were just
              twiddling their thumbs.” Mashpee Wampanoag Tribal Council,
              336 F.3d at 1100-01. “[T]he competing priority issue is weighty”




                                              22
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 23 of 36 PageID #: 1094




              where “[t]here are many other applicants who have waited even
              longer than” the plaintiffs and “to grant [them] priority is to push
              [other applicants] further back in line when the only difference
              between them is that [the plaintiffs have] brought a federal law-
              suit.” Yan Chen, 2018 WL 1121130, at *2.
              As such, courts in this circuit have repeatedly found that delays
              of as long as five years in USCIS’s adjudication of immigration
              benefits are not unreasonable. See id. (“[T]he mere delay of
              roughly four and a half years is an inadequate ground to grant
              either mandamus or APA relief.”); Hoo Loo v. Ridge, No. 04-cv-
              5553 (DLI), 2007 WL 813000, at *4 (E.D.N.Y. Mar. 14, 2007)
              (concluding that delay of over four years was not unreasonable);
              Saleh v. Ridge, 367 F. Supp. 2d 508, 513 (S.D.N.Y. 2005) (finding
              delay of almost five years, while “not insubstantial,” was not un-
              reasonable “in light of the volume of applications … in the
              system” and limits on how many applications could be granted).
              They have also denied unreasonable delay claims where, “apart
              from the passage of time, [Plaintiffs] … give[] no reason for the
              [c]ourt to compel [USCIS] to devote immediate attention” to
              their applications, “particularly given [USCIS’s] limited resources
              and substantial caseload.” Espin v. Gantner, 381 F. Supp. 2d 261,
              266 (S.D.N.Y. 2005).
              Of the pending applications, none appears to have been filed ear-
              lier than July 11, 2016. (See Am. Compl. ¶¶ 186, 204, 246, 359,
              401, 419, 425; App’x II to Houghton Decl. (Dkt. 66-2) at ECF pp.
              12-13.)6 Thus, these applications have all been pending for fewer

              6
                The petition filed by Plaintiff Ahmed Shariff on behalf of Plaintiff Mo-
              hammed Shariff was allegedly filed in May 2006, but Defendants state—
              and Plaintiffs do not dispute—that the petition was approved in 2007 but
              reopened in 2017 through the “consular return” process, which allows for
              the re-adjudication and possible revocation of approved petitions when
              new information casting doubt on eligibility comes to light. (See Am.
              Compl. ¶ 228; App’x II to Houghton Decl. (Dkt. 66-2) at ECF p. 13; Mem.




                                                 23
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 24 of 36 PageID #: 1095




              than five years, and had been pending for fewer than two years
              when Plaintiffs filed this action. Other than the passage of time,
              Plaintiffs have given the court no basis on which to conclude that
              the process of adjudicating their petitions has been unreasonably
              prolonged or delayed. Moreover, the competing priority factor
              weighs strongly against relief that would permit Plaintiffs to cir-
              cumvent the line and receive final decisions sooner than other
              Form I-130 applicants who are similarly awaiting adjudication of
              their petitions. Accordingly, the court grants summary judgment
              for Defendants’ on Plaintiffs’ APA unreasonable delay claims, in-
              sofar as the court has jurisdiction to review those claims.

                  B. Mandamus Claim
              Plaintiffs petition this court for a writ of mandamus compelling
              Defendants to “properly adjudicate in good faith” their Form I-
              130 petitions. (Am. Compl. ¶¶ 512-20.) Plaintiffs’ mandamus
              claims seek the same relief as their unreasonable delay claims
              under the APA: a judicial order directing Defendants to immedi-
              ately adjudicate Plaintiffs’ petitions. Thus, as with the
              unreasonable delay claims, the court’s analysis of the mandamus
              claims is bifurcated according to the status of Plaintiffs’ petitions.
              First, as to Plaintiffs who seek the adjudication of petitions that
              USCIS has already adjudicated, the court cannot order an agency
              to take an action that it has already taken. See Lihua Jiang v. Clin-
              ton, No. 08-cv-4477 (NGG), 2011 WL 5983353, at *3 (E.D.N.Y.
              Nov. 28, 2011) (“Defendants discharged any non-discretionary
              duty they may have owed to Plaintiff…. Plaintiff’s claim is thus
              moot insofar as it seeks a writ of mandamus to order Defendants
              to perform duties they have already performed.”) The court
              therefore finds that Plaintiffs’ mandamus claims are moot for the
              reasons explained above. Because the court lacks jurisdiction to


              at 9, 18, 26.) Thus, Mr. Shariff’s petition has been pending only since 2017,
              not since 2006.




                                                  24
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 25 of 36 PageID #: 1096




              review a non-justiciable controversy, it dismisses Plaintiffs’ man-
              damus claims for lack of subject matter jurisdiction.
              Second, as to the remaining Plaintiffs who are awaiting a final
              resolution of their Form I-130 petitions, Plaintiffs fail to state an
              actionable claim for a writ of mandamus. Under the Mandamus
              Act, “[t]he district courts shall have original jurisdiction of any
              action in the nature of mandamus to compel an officer or em-
              ployee of the United States or any agency thereof to perform a
              duty owed to the plaintiff.” 28 U.S.C. § 1361. “The action that
              the plaintiff seeks to compel must be subject to positive com-
              mand, plainly described, and free from doubt.” Keane v. Chertoff,
              419 F. Supp. 2d 597, 599 (S.D.N.Y. 2006). To obtain mandamus
              relief, a plaintiff must show that “(1) there is a clear right to the
              relief sought; (2) the Government has a plainly defined and per-
              emptory duty to perform the act in question; and (3) there is no
              other adequate remedy available.” Benzman v. Whitman, 523
              F.3d 119, 133 (2d Cir. 2008). “The extraordinary remedy of
              mandamus under 28 U.S.C. § 1361 will issue only to compel the
              performance of a clear nondiscretionary duty.” Pittston Coal Grp.
              v. Sebben, 488 U.S. 105, 121 (1988).
              Defendants clearly have a non-discretionary duty to adjudicate
              Plaintiffs’ Form I-130 petitions at some point in time, but they
              have no “plainly defined and peremptory duty” to adjudicate
              them within any particular time frame. Thus, “Plaintiff[s] do[]
              not have a clear right to an immediate adjudication before all of
              the required background checks have been completed, nor is
              there a statutory or regulatory right to adjudication within a spec-
              ified time,” and “[D]efendants have no clear duty to increase the
              pace at which they are acting.” Orlov v. Howard, 523 F. Supp. 2d
              30, 38 (D.D.C. 2007). Moreover, Plaintiffs’ mandamus claims are
              duplicative of their APA unreasonable delay claims: in the event
              that Plaintiffs did have a clear right to an immediate adjudication




                                               25
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 26 of 36 PageID #: 1097




              and Defendants did have a clear duty to adjudicate within a spec-
              ified time frame, Section 706(1) of the APA would provide
              Plaintiffs with an adequate remedy. Because Plaintiffs cannot es-
              tablish any, let alone all, of the essential prerequisites for a writ
              of mandamus, they fail to state a claim for relief.

                 C. Declaratory Judgment
              Plaintiffs bring a claim under the Declaratory Judgment Act, 28
              U.S.C. § 2201, seeking “a declaration … [that] Defendants have
              severally and jointly failed to discharge their mandated official
              duties” and “finding Defendants’ Yemeni I-130 [a]djudication
              procedures discriminatory and contrary to law.” (Am. Compl. ¶¶
              533-34.)
              “By the Declaratory Judgment Act, Congress sought to place a
              remedial arrow in the district court’s quiver; it created an oppor-
              tunity, rather than a duty, to grant a new form of relief to
              qualifying litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 288
              (1995). “Consistent with the nonobligatory nature of the remedy,
              a district court is authorized, in the sound exercise of its discre-
              tion, to stay or to dismiss an action seeking a declaratory
              judgment before trial or after all arguments have drawn to a
              close.” Id. The Declaratory Judgment Act is not a “source of sub-
              stantive rights.” Dow Jones & Co. v. Harrods, Ltd., 237 F. Supp. 2d
              394, 431 (S.D.N.Y. 2002). “Nor does the statute impose any duty
              upon the courts to grant this remedy.” Ahmed v. Cissna, 327 F.
              Supp. 3d 650, 672 (S.D.N.Y. 2018), aff'd sub nom. Ahmed v.
              Cuccinelli, 792 F. App'x 908 (2d Cir. 2020).
              As explained above, Plaintiffs have not provided the court with a
              sound basis to conclude that Defendants have failed to discharge
              any nondiscretionary official duties or that the Yemen Guidance
              is discriminatory or unlawful. Accordingly, the court rejects
              Plaintiffs’ request for a declaration to that effect and dismisses




                                               26
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 27 of 36 PageID #: 1098




              Plaintiffs’ declaratory judgment action for failure to state a claim
              for relief.

                  D. Constitutional Claims
              Plaintiffs’ Amended Complaint raises four causes of action alleg-
              ing the violation of Plaintiffs’ constitutional rights. First, Plaintiffs
              allege that Defendants’ delay in adjudicating their petitions de-
              prives them of a liberty interest “in making personal choices
              regarding family matters” that is protected by the Due Process
              Clause of the Fifth Amendment. (Am. Compl. ¶¶ 536-39.) Sec-
              ond, Plaintiffs allege that Defendants have infringed on their
              procedural due process rights under the Fifth Amendment. (Id.
              ¶¶ 540-44.) Third, Plaintiffs allege that Defendants violated their
              rights to Equal Protection under the Fifth Amendment by dis-
              criminating against them on the basis of their “Yemen ethnicity
              and Islamic faith.” (Id. ¶¶ 545-52.) Fourth, Plaintiffs allege that
              Defendants violated the Establishment Clause of the First
              Amendment by “preferring one religion over another.” (Id. ¶¶
              553-59.) As explained below, the court finds that Plaintiffs fail to
              state a cause of action for a constitutional violation under any of
              these theories.

                  1. Substantive Due Process Claim
              Plaintiffs assert that the alleged delays in adjudicating their peti-
              tions have impermissibly infringed on their constitutionally
              “protected liberty interest to family integrity and privacy” by pre-
              venting close family members from living together, insofar as
              they are eligible to do so under U.S. immigration laws. (Opp. at
              12-15.)
              The Supreme Court has interpreted the Due Process Clauses of
              the Fifth and Fourteenth Amendments “to include a substantive
              component, which forbids the government to infringe certain
              fundamental liberty interests at all, no matter what process is




                                                 27
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 28 of 36 PageID #: 1099




              provided, unless the infringement is narrowly tailored to serve a
              compelling state interest.” Reno v. Flores, 507 U.S. 292, 301-02
              (1993). “[N]arrow tailoring is required only when fundamental
              rights are involved,” whereas “[t]he impairment of a lesser inter-
              est … demands no more than a ‘reasonable fit’ between
              governmental purpose … and the means chosen to advance” it.
              Id. at 305.
              Plaintiffs’ argument invokes certain recognized constitutional
              rights pertaining to familial unity and integrity, including the
              right to marriage, and suggests that the right to cohabitate with
              one’s family is a logical extension of those rights. (Opp. at 12-
              14.) But Plaintiffs point to no case law at all, let alone case law
              binding on this court, that recognizes a fundamental constitu-
              tional right to cohabitate with one’s family members within the
              United States. Rather, as the Ninth Circuit has explained, the the-
              ory that individuals have “a fundamental right to reside in the
              United States with [their] non-citizen relatives … runs headlong
              into Congress’ plenary power over immigration.” Gebhardt v.
              Nielsen, 879 F.3d 980, 988 (9th Cir. 2018). Plaintiffs’ “generic
              right to live with family is far removed from the specific right to
              reside in the United States with non-citizen family members.” Id.;
              see also Alharbi v. Miller, 368 F. Supp. 3d 527, 570-71 (E.D.N.Y.
              2019) (finding that plaintiffs “do not have a fundamental right
              to have or raise their children in the United States”). Because the
              interest in familial unity that Plaintiffs invoke is not one that has
              been recognized as fundamental under the U.S. Constitution,
              and because the time taken by USCIS to adjudicate Form I-130
              petitions, including those of petitioners, bears a clear relationship
              to the need for USCIS to correctly determine beneficiaries’ visa
              eligibility while conserving public resources, Plaintiffs have failed
              to state a cause of action for the deprivation of their substantive
              due process rights.




                                               28
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 29 of 36 PageID #: 1100




                 2. Procedural Due Process Claim
              Plaintiffs also allege that Defendants violated their Fifth Amend-
              ment rights to procedural due process, on the theory that USCIS’s
              policies and procedures for adjudicating Plaintiffs’ Yemeni Form
              I-130 applications are “nothing more than an exercise in futility”
              that prevents eligible Plaintiffs from being able to obtain visas to
              which they are entitled. (Opp. at 11-12.)
              “Due process is flexible and calls for such procedural protections
              as the particular situation demands.” Mathews v. Eldridge, 424
              U.S. 319, 334 (1976). “Due process requires that an individual
              be given notice and an opportunity to be heard prior to the state’s
              permanent deprivation of his property interest.” Chunn v.
              Amtrak, 916 F.3d 204, 207 (2d Cir. 2019). “To have a property
              interest in a benefit, a person … must … have a legitimate claim
              of entitlement to it.” Board of Regents of State Colleges v. Roth,
              408 U.S. 564, 577 (1972). “[A] benefit is not a protected entitle-
              ment if government officials may grant or deny it in their
              discretion.” Town of Castle Rock v. Gonzales, 545 U.S. 748, 756
              (2005).
              At least one circuit court has found that the “grant of an I-130
              petition for immediate relative status is a nondiscretionary deci-
              sion” and therefore “a right to which citizen applicants are
              entitled as long as the petitioner and spouse beneficiary meet the
              statutory and regulatory requirements for eligibility”—in other
              words, a “protected interest [that] is entitled to the protections
              of due process.” Ching v. Mayorkas, 725 F.3d 1149, 1156 (9th
              Cir. 2013). But even if Plaintiffs have a protected interest in the
              grant of their Form I-130 petitions, assuming that they carry their
              burden of establishing eligibility by a preponderance of the evi-
              dence, there is no basis for their assertion that Defendants have
              deprived them of that interest. Their argument is not that their
              applications have been erroneously denied, but rather that they




                                              29
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 30 of 36 PageID #: 1101




              are “not able to avail themselves” of the benefits to which they
              are entitled because of USCIS’s unreasonable delays in adjudicat-
              ing their petitions. (Opp. at 11-12.)
              The premise of Plaintiffs’ argument is belied by the undisputed
              fact that most of Plaintiffs’ petitions have been adjudicated, and
              that most of those petitions were in fact adjudicated favorably.
              Thus, insofar as Plaintiffs attempt to claim that Defendants con-
              sistently or regularly deprive Yemeni beneficiaries and their
              petitioning family members of due process without law in adju-
              dicating Form I-130 petitions, that claim is devoid of factual
              support. Nor has any specific subset of Plaintiffs pleaded facts
              sufficient to support a procedural due process claim. Those Plain-
              tiffs whose applications have been approved have received the
              benefit to which they are entitled, and they have therefore suf-
              fered no deprivation. Those whose petitions were denied have
              not plausibly alleged that those denials were erroneous, and
              therefore the court has no basis to conclude that they were enti-
              tled to the benefits they sought. The handful of Plaintiffs whose
              petitions remain pending have failed to adequately allege either
              that they are entitled to the grant of those petitions or that the
              mere pendency of their petitions constitutes a deprivation of that
              benefit. Plaintiffs therefore fail to state a claim for violation of
              procedural due process.

                 3. Equal Protection Claim
              Plaintiffs contend that the Defendants’ policies and practices for
              adjudicating Form I-130 petitions on behalf of Yemeni beneficiar-
              ies violate their rights to equal protection under the Fifth
              Amendment by discriminating against Plaintiffs on the basis of
              protected characteristics such as race, national origin, and reli-
              gion. (Am. Compl. ¶¶ 547-49; Opp. at 8.)
              While the Fifth Amendment does not contain an equal protection
              clause, “it does forbid discrimination that is so unjustifiable as to




                                               30
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 31 of 36 PageID #: 1102




              be violative of due process.” Sessions v. Morales-Santana, 137 S.
              Ct. 1678, 1686, n.1 (2017) (quoting Weinberger v. Wiesenfeld,
              420 U.S. 636, 638, n. 2 (1975)). The Supreme Court's approach
              to Fifth Amendment equal protection claims is “precisely the
              same as to equal protection claims under the Fourteenth Amend-
              ment.” Id. For Plaintiffs to successfully plead a Fifth Amendment
              claim for discrimination, they must allege facts containing one of
              the following three elements: “(1) that a law or policy is discrim-
              inatory on its face; (2) that a facially neutral law or policy has
              been applied in an intentionally discriminatory manner; or (3)
              that a facially neutral statute or policy has an adverse effect and
              that it was motivated by discriminatory animus.” Alharbi v. Mil-
              ler, 368 F. Supp. 3d 527, 563 (E.D.N.Y. 2019).
              Plaintiffs do not allege that the Yemen Guidance is facially dis-
              criminatory; rather, they suggest that Plaintiffs were subjected to
              an unduly rigorous and lengthy adjudication process because of
              “animus and impermissible discriminatory motives.” (Opp. at 8.)
              But Plaintiffs’ only specific factual allegations of animus or inten-
              tional discrimination evoke Islamophobic rhetoric in statements
              and actions attributable to former President Trump and his ad-
              ministration. (Am. Compl. ¶¶ 484-95.) Those statements and
              actions do not specifically relate to the Yemen Guidance or the
              adjudication of Form I-130 petitions. Moreover, USCIS issued
              and implemented the Yemen Guidance in 2012, during the ad-
              ministration of former President Barack Obama and prior to any
              of the statements and actions that allegedly support Plaintiffs’
              claims of discriminatory animus. Plaintiffs fail to suggest any
              plausible factual nexus between the alleged discriminatory mo-
              tives of the individual Trump administration Defendants and the




                                               31
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 32 of 36 PageID #: 1103




              challenged policy, which was implemented during the prior pres-
              idential administration. Plaintiffs therefore fail to state a claim
              for discrimination in violation of the Fifth Amendment. 7

                  4. Establishment Clause Challenge
              Plaintiffs claim that Defendants have violated the Establishment
              Clause of the First Amendment by subjecting Form I-130 peti-
              tions brought by and on behalf of Muslim individuals to higher
              burdens of proof than those petitions brought by or on behalf of
              non-Muslims. “[A]lthough foreign nationals seeking admission
              have no constitutional right to entry, [the Supreme] Court has
              engaged in a circumscribed judicial inquiry when the denial of a
              visa allegedly burdens the constitutional rights of a U.S. citizen.”
              Trump v. Hawaii, 138 S. Ct. 2392, 2420 (2018). In such cases,
              courts apply rational basis review and “will uphold the policy so
              long as it can reasonably be understood to result from a justifica-
              tion independent of unconstitutional grounds.” Id.
              As discussed above, Plaintiffs’ argument that their petitions were
              held to a more rigorous burden of proof than other Form I-130
              petitions misconstrues the effect of the Yemen Guidance, which
              requires Plaintiffs to supply more evidentiary support than cer-
              tain other Form I-130 petitioners but does not impose upon
              Plaintiffs a higher burden of proof. To the extent that Form I-130
              petitions on behalf of Yemeni beneficiaries are adjudicated dif-
              ferently than petitions on behalf of beneficiaries from other
              countries, Defendants have articulated a logical justification
              grounded in the unreliability of Yemen’s official processes for


              7
                To the extent Plaintiffs allege discrimination against Defendants in their
              individual capacities, under a Bivens theory, they also fail to state a claim
              for relief. (See Am. Compl. ¶¶ 550-51.) Plaintiffs do not even allege that
              any of the Defendants were personally involved, in any manner, in the de-
              velopment of the Yemen Guidance or the adjudication of their Form I-130
              petitions.




                                                  32
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 33 of 36 PageID #: 1104




              maintaining and issuing civil records. That justification is unre-
              lated to matters of religious faith or affiliation, and it provides a
              rational explanation for the challenged policies and practices. Ac-
              cordingly, Plaintiffs fail to state a claim under the Establishment
              Clause of the First Amendment.

                 E. Conspiracy to Deprive of Civil Rights
              Plaintiffs bring a claim under 42 U.S.C. § 1985(3), which creates
              a right of action against persons who “conspire … for the purpose
              of depriving, either directly or indirectly, any person or class of
              persons of the equal protection of the laws, or of equal privileges
              and immunities under the laws.” Plaintiffs allege that Defendants
              conspired to “devise[] a discriminatory Form I-130 adjudicative
              program for petitioners and/or beneficiaries of Arab/Yemen
              background,” for the purpose of depriving such petitioners and
              beneficiaries of equal protection. (Am. Compl. ¶ 563.) They cite,
              as factual support for their claim, a series of Islamophobic state-
              ments by former President Trump and policies implemented by
              his administration.
              Plaintiffs do not specify whether they assert this claim against
              Defendants in their official or individual capacities. Insofar as
              Plaintiffs seek to recover against Defendants in their official ca-
              pacities, the claim is barred by sovereign immunity. See Haynes
              v. Quality Markets, 307 F. App’x 473, 475 (2d Cir. 2008) (affirm-
              ing dismissal of § 1985 claim for which “the United States has
              not waived sovereign immunity”). The court therefore construes
              Plaintiffs’ claim as one brought against Defendants in their indi-
              vidual capacities. But Plaintiffs fail to allege any facts to suggest
              that Defendants were personally involved with developing the
              Yemen Guidance or other relevant policies and practices. As
              noted above, the Yemen Guidance was developed and imple-
              mented prior to former President Trump’s tenure, and Plaintiffs




                                               33
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 34 of 36 PageID #: 1105




              fail to allege any plausible nexus between that adjudication pro-
              gram and the Defendants’ subsequent Islamophobic remarks and
              policies. Plaintiffs therefore fail to state a claim for conspiracy to
              deprive them of their civil rights.
                 F. FRCP 72 Appeal
              Finally, Plaintiffs ask this court to reverse Judge Pollak’s March
              17, 2020 order denying Plaintiffs’ motion for additional discov-
              ery. Plaintiffs previously moved for reconsideration of Judge
              Pollak’s order. (See Mot. for Recons..) Judge Pollak denied the
              reconsideration motion on November 24, 2020. (See Reconsider-
              ation M&O.) On January 8, 2021, Plaintiffs filed a motion with
              this court, styled as an appeal from Judge Pollak’s order denying
              additional discovery pursuant to Federal Rule of Civil Procedure
              72(a) and 28 U.S.C. § 636(b)(1).
              Under 28 U.S.C. § 636(b)(1)(a), the court may “reconsider any
              pretrial matter” decided by a magistrate judge “where it has been
              shown that the magistrate judge’s order is clearly erroneous or
              contrary to law.” Federal Rule of Civil Procedure 72(a) provides
              that parties must object to a magistrate judge’s order regarding a
              non-dispositive pretrial matter within fourteen days, and that
              “[t]he district judge in the case must consider timely objections”
              under the “clearly erroneous or … contrary to law” standard.
              Plaintiffs style their motion as an appeal from Judge Pollak’s
              March 17, 2020 order denying their discovery motion, rather
              than as an appeal from Judge Pollak’s November 24, 2020 order
              denying their reconsideration motion. The parties dispute
              whether Plaintiffs’ appeal is timely: Defendants argue that under
              Rule 72(a) Plaintiffs’ window to object to the March 17, 2020
              order expired fourteen days after it was issued, while Plaintiffs
              contend that their motion for reconsideration effectively tolled
              the March 17, 2020 order by rendering it non-final. (Appeal Opp.
              at 3-4; Appeal Reply at 2-4.)




                                               34
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 35 of 36 PageID #: 1106




              Because this order grants in full Defendants’ motion for dismissal
              and summary judgment, all claims raised in Plaintiffs’ Amended
              Complaint are hereby disposed of, and no further discovery will
              occur in this case regardless of the timeliness and merits of Plain-
              tiffs’ Rule 72 appeal. Accordingly, the court denies Plaintiffs’
              appeal of Judge Pollak’s order as moot.

                 IV.      CONCLUSION
              For the reasons set forth above, the court:
                 •     dismisses Plaintiffs’ Mandamus Act and APA unreasona-
                       ble delay claims for lack of subject matter jurisdiction,
                       pursuant to Federal Rule of Civil Procedure 12(b)(1), in-
                       sofar as they pertain to Plaintiffs whose Form I-130
                       petitions have already been adjudicated;
                 •     grants summary judgment to Defendants on all remaining
                       APA claims, pursuant to Federal Rule of Civil Procedure
                       56; and
                 •     dismisses the remaining Plaintiffs’ Mandamus Act claims
                       and all Plaintiffs’ claims under the Fifth Amendment, First
                       Amendment, Declaratory Judgment Act, and 42 U.S.C. §
                       1985 for failure to state a claim, pursuant to Federal Rule
                       of Civil Procedure 12(b)(6).
              Accordingly, Defendants’ (Dkt. 66) Motion for Summary Judg-
              ment and Motion to Dismiss is GRANTED with prejudice.
              Additionally, Plaintiffs’ (Dkt. 86) Appeal of Judge Pollak’s orders
              regarding discovery is DENIED as moot. The Clerk of Court is
              respectfully directed to close the case.
        SO ORDERED.




                                               35
Case 1:18-cv-00398-NGG-CLP Document 90 Filed 03/16/21 Page 36 of 36 PageID #: 1107




        Dated:   Brooklyn, New York
                 March 16, 2021

                                                 _/s/ Nicholas G. Garaufis_
                                                 NICHOLAS G. GARAUFIS
                                                 United States District Judge




                                       36
